Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 7/22/21 has been considered.
Drawings
The drawings filed 5/28/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Chen being closet to the claimed invention teaches a transducer arrangement including a housing (1) that includes therein a piezoelectric arrangement (4), a partition in the form of member (32) and first and second tubes (element, 5 and 6 in combination with 7).  Also taught is the use of a vibrating membrane (31) having first and second cavities (21 and 22) on each side thereof which are in communication with an opening (end of tube (7)).  Chen  however taken alone or in obvious combination does not teach the specifics of the piezoelectric element including electrodes and porous film along with the partition wall that divides the inner space into a first space that is closer to one of the pair of electrodes and a second space that is closer to the other of the pair of electrodes and in which the first and seconds spaces being in communication with the emission opening .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. publication 20210289288 (having the same assignee and inventor as the present application teaches a related transducer arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/10/22